Case 3:19-cv-00614-JRW-RSE Document 1-2 Filed 08/29/19 Page 1 of 6 PageID #: 9




                                                              EXHIBIT A
Case 3:19-cv-00614-JRW-RSE Document 1-2 Filed 08/29/19 Page 2 of 6 PageID #: 10
Case 3:19-cv-00614-JRW-RSE Document 1-2 Filed 08/29/19 Page 3 of 6 PageID #: 11
Case 3:19-cv-00614-JRW-RSE Document 1-2 Filed 08/29/19 Page 4 of 6 PageID #: 12
Case 3:19-cv-00614-JRW-RSE Document 1-2 Filed 08/29/19 Page 5 of 6 PageID #: 13
     Case 3:19-cv-00614-JRW-RSE Document 1-2 Filed 08/29/19 Page 6 of 6 PageID #: 14


                                                   CRISAFULLI, AMY VS. THE HARTFORD, , ET AL
                                                   JEFFERSON CIRCUIT COURT
                                                   Filed on 08/09/2019 as CONTRACT with HON. ANN BAILEY SMITH
                 19-CI-004864                      **** NOT AN OFFICIAL COURT RECORD ****


    Parties                                                                                                     19-CI-004864
      BENEFIT MANAGEMENT SERVICES, as DEFENDANT / RESPONDENT

       Address
         THE HARTFORD
         P.O. BOX 14807
         LEXINGTON KY 40512 4306

       Summons
         CIVIL SUMMONS issued on 08/09/2019 by w ay of CERTIFIED MAIL
         SERVE: ANY OFFICER OR AGENT

      CRISAFULLI, AMY as PLAINTIFF / PETITIONER
      THE HARTFORD, as DEFENDANT / RESPONDENT

       Address
         ONE HARTFORD PLAZA
         HARTFORD CT 06155

       Summons
         CIVIL SUMMONS issued on 08/09/2019 served on 08/16/2019 by w ay of LONG ARM STATUTE - SOS - RESTRICTED
         DELIVERY
         GREEN CARD SIGN BY BRAIN HOWARD

      FLORIO, ROBERT A, as ATTORNEY FOR PLAINTIFF

       Address
         1500 STORY AVENUE
         LOUISVILLE KY 40206


    Documents                                                                                                   19-CI-004864

      COMPLAINT / PETITION filed on 08/09/2019
      MAIL RETURNED UNDELIVERED filed on 08/19/2019
        RTS,UTF, BENEFIT MGMT SERVICE

    Images                                                                                                      19-CI-004864

      There are no images found for this case.

                                                 **** End of Case Number : 19-CI-004864 ****




8/27/2019                                          kevin.roberts@ogletreedeakins.com                                           1
